Citation Nr: 1823285	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-04 821A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected lumbosacral strain.

2.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to June 1996. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2010 rating decision in which the RO, inter alia, reopened service connection claims for disorders of the knees, but denied these claims on the merits.  In October 2010, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in February 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2012. 

In March 2013, the Veteran and his wife presented testimony during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

In November 2014, the Board reopened the claims for service connection for right and left knee disorders, and remanded those claims for service connection, on the merits, to the Appeals Management Center in Washington. DC, the agency of original jurisdiction (AOJ).  After accomplishing further action, the AOJ continued to deny the claims (as reflected in a March 2015 supplemental SOC (SSOC) and returned these matters to the Board.

In September 2015, the Board remanded these claims for additional development.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an August 2016 supplemental SOC (SSOC) and returned these matters to the Board.

In May 2017, the Board again remanded the claims for additional development.  The Board notes that after accomplishing further action, the AOJ, in November 2017, granted service connection for headaches, and thereby resolved the appeal as to that matter.  The AOJ continued to deny the service connection claims for right and left knee disorders (as reflected in a January 2018 supplemental SOC (SSOC) and returned these matters to the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.

For reasons expressed below, these matters are again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further action on this appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2017 remand, the Board directed the AOJ to obtain a VA medical opinion for the right and left knee disorder claims.  The physician was specifically instructed to consider the Veteran's reports of bilateral knee symptoms since service.  If the lay assertions were discounted, a clear explanation was required. 

The September 2017 VA medical opinion reflects that the examiner generally endorsed a prior VA medical opinion that the Board has deemed inadequate.   The September 2017 VA examiner did not specifically consider the Veteran's reports about a continuity of symptomatology as instructed.  He cited an absence of medical treatment for his determination that there was not sufficient evidence of a nexus.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Moreover, his report conflicts with the medical evidence showing March 1996 and May 2003 complaints of left knee pain and bilateral knee pain, respectively.  

Consequently, the Board does not find the November 2017 VA medical opinion sufficient to resolve these claims, and another remand of these matters is required for compliance with the prior remand directive.  Stegall, supra.; see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall where the Board's remand instructions were substantially complied with).  

While this matter is on remand, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.  

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran are from February 23, 2018 at the Durham VA Medical Center (VAMC) and from February 22, 2018 at the Salisbury VAMC.
On remand, the AOJ should obtain updated records of VA evaluation and/or treatment of the Veteran.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of any knee treatment from any private (non-VA) provider(s) through the VA Choice program. 

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the Durham VAMC ( dated since February 23, 2018); and from the Salisbury VAMC (, (dated since February 22, 2018).  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran  provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the right and left knee claims on appeal that is not currently of record.  Specifically request that the Veteran identify the medical provider, and either furnish, or furnish appropriate authorization to obtain, medical records for knee pain treatment through the VA Veteran's Choice program and any other outstanding, pertinent private (non-VA) records.

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician--preferably, one who had not previously proffered an etiology opinion-an addendum opinion addressing the nature and etiology of the Veteran's current right and left knee disabilities, based on claims file review (if possible)..  

Only arrange for the Veteran to undergo another examination, by an appropriate physician, if deemed necessary in the judgment of the physician designated to provide the addendum opinion. 

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

Based on a review of the entire record, for each diagnosed knee disability currently present or validly present at any point pertinent to the current claim (even if now asymptomatic or resolved), the physician should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability:

(1) had its onset during service, or is otherwise medically- related to service (such as by virtue of chronic symptomatology since service) to include exertive activity; or, if not,

(2) was caused or is or had been aggravated (i.e., worsened beyond the natural progress) by service-connected lumbar spine disability.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from aggravation, to include identifying (to the extent possible), the baseline level of disability prior to aggravation.
.
In addressing the above, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-including, but not limited to, the Veteran's reported history, the October 1989 and March 1996 service treatment records and post-service evidence. 

In so doing, the physician is advised that the Veteran is generally considered competent to provide lay reports relating to matters within his personal knowledge, such as length and types of symptoms and his lay reports should be considered, to the extent made, in formulating the requested opinion(s).   In particular, the examiner should address the Veteran's reports of continuity of bilateral knee symptomatology since service, even though he did not have continuity of care.  If lay assertions in any regard are discounted, the physician should clearly so state, and explain why.

Complete, clearly stated-rationale for the conclusions reached must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, review the opinion obtained on remand to ensure that it is fully responsive to the above-noted directives, particularly regarding the Veteran's report of a continuity of symptomatology.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative a supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


